Citation Nr: 1742255	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis and disc desiccation of the lumbar spine.  

2.  Entitlement to service connection for a testicle condition.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to through October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
On the Veteran's January 2014 substantive appeal, he requested a videoconference hearing before a Member of the Board in connection with his claim.  In June 2017 and July 2017, the RO notified the Veteran that his hearing was scheduled for July 2017.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran's osteoarthritis and disc dessication of the lumbar spine is related to his active service.  

2.  The Veteran has not been shown to have a testicle condition.  


CONCLUSIONS OF LAW

1.  Osteoarthritis and disc desiccation of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017)

2.  A testicle condition was not incurred in service, nor may a testicular condition be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VA's duty to notify and assist has been met.  The RO sent adequate notice letters to the Veteran in February 2011 and July 2011, and all available service treatment records and post-service medical records have been obtained.  An adequate VA examination and medical opinion was also obtained for the Veteran's service-connection claim for his lower back problems.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

Service Connection for Osteoarthritis and Disc Desiccation of the Lumbar Spine

The Veteran contends that his lower back problems are related to his service.  On his December 2010 claim, he reported in-service treatment for a lower back injury in October 1973 at Fort Campbell.  He has also consistently described recurrent pain since that time on several occasions to his health care providers at the Miami VA Medical Center (VAMC).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, a Veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - also known as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

First, there is a present disability as the April 2011 VA examination report shows diagnosis for L3-L4 and L5-S1 disc desiccation.  See Holton, 557 F.3d at 1366.  Additionally, the VA treatment records include radiological imaging showing osteoarthritis at L5-S1 with associate spondylosis in March 2008, moderate kyphosis in January 2009, mild to moderate spondylosis in January 2009, and thoracic spondylosis in August 2009.  Beyond the radiological imaging, the Miami VAMC treatment records show assessments for lumbar facet syndrome in March 2008, myofascial pain syndrome in June 2009, and sacroiliitis in December 2009.  

Second, the Board finds that the evidence of records shows an in-service back injury.  Again, the Veteran described October 1973 in-service treatment for a back injury on his December 2010 claim.  Lay testimony as to treatment is competent as a factual matter, with first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, this lay statement is corroborated by the service treatment records, reflecting October 1973 treatment for back pain.  As the Veteran's lay statements are consistent with the other evidence of record, the Board finds these statements credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, there is competent and credible evidence of an in-service lower back injury.  See Holton, 557 F.3d at 1366.  

Third, the Veteran has provided competent and credible testimony as to a continuity of lower back pain since his in-service injury.  The Veteran specified at the April 2011 VA examination that his back pain had its onset in 1973.  The Veteran again gave several consistent statements regarding the onset of his lower back pain to his healthcare providers at the Miami VAMC.  In January 2008 and May 2009, he reported that his back pain had existed over 30 years.  In September 2007, he specified that his history of lower back pain stemmed from the 1970s; and in June 2010, he complained of pain that had not been so severe since 1973.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms may provide sufficient support for a claim of service connection).  

Not only are these lay statements competent, but again, the Veteran is also credible.  The Veteran made the majority of these statements prior to his December 2010 service-connection claim.  Statements made for the purpose of seeking medical treatment are especially trustworthy since the declarant has a strong motive to give as accurate a history as possible to in turn receive the best or most appropriate medical care.  See White v. Illinois, 502 U.S. 346, 356 (1992); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Accordingly, these statements describing the in-service onset of his symptoms are credible, and therefore highly probative to the issue of service connection.  Thus, there is a current disability, which began during active service, and has continued since that time.  See Holton, 557 F.3d at 1366.  

There is no basis to doubt the credibility of the Veteran's reported history; including his contention that his current back problems result from an in-service lower back injury, and that his lower back pain has persisted since that time.  Consequently, affording the Veteran the benefit of the doubt, the Board finds that the nexus requirement has been met.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that medical evidence is required to establish nexus).  

In rendering this decision, the Board acknowledges that the April 2011 VA examiner offered a negative medical nexus opinion.  However, he based that opinion on the lack of diagnosis for a lower back condition until the 2000s.  He specified that the Veteran had a 30-year gap between his in-service treatment and current treatment through the VA healthcare system.  However, this assumes that the Veteran had no symptoms of lower back pain during that 30-year gap.  As established above, the Veteran has consistently given credible lay testimony of persistent pain since his service in 1973.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (noting that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  

Accordingly, after affording the Veteran the benefit of the doubt, the evidence indicates that the Veteran's osteoarthritis and disc desiccation of the lumbar spine is related to his military service.  The Board concludes that service connection for osteoarthritis and disc desiccation of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  

Service Connection for a Testicle Condition 

The Veteran contends that he has a testicle condition that is related to his service.  In the July 2006 Miami VAMC treatment records, he described a long history of testicular trauma stemming from an in-service injury.  He also described periods of swelling and pain since that time.  

Here, it does not appear that the Veteran has had a testicular disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Miami VAMC treatment records include a September 2006 ultrasound showing normal right testicle and a left varicocele.  The Miami VAMC treatment records also show a July 2006 assessment for epididymitis.  However, both entries diagnosing a testicular problem occurred more than four years prior to the Veteran's June 2011 service-connection claim.  There is no diagnosis of record within the period beginning with that June 2011 claim.  

The Board further notes that the Veteran has been using the Miami VAMC for healthcare since the July 2006 and September 2006 treatment noted above.  Those records reflect ongoing treatment for his lower back problems, but make no mention of any further problems with a testicular condition.  These records lend support to the conclusion that, if the Veteran had any further testicular problem, he would have mentioned the disability to his healthcare providers, as he had in July 2006 and September 2006.  See AZ v. Shinseki, 731 F.3d 1303   (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In sum, there is no indication of any testicular problem during the pendency of the claim.  In fact, none of the Veteran's lay statements has even claimed that he has had symptoms of a testicular condition during the appellate period.  The Board again stresses that the requirement of a current disability is satisfied when a Veteran has a disability at the time a claim is filed or during the pendency of that claim.  McClain, 21 Vet. App. 319.  

The Board finds that the most probative evidence of record demonstrates that the Veteran has not been diagnosed with any testicular condition during the pendency of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

As the preponderance of the evidence weighs against the service-connection claim for a testicular condition, the benefit-of-the-doubt rule does not apply, and service connection for a testicle condition is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for osteoarthritis and disc desiccation of the lumbar spine is granted. 

Service connection for a testicle condition is denied.  




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


